Citation Nr: 0529698	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and L. L.




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1951 to June 1953.  
He died in December 1999.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the case to the RO in October 2003.  Upon 
return from the RO, the Board sought a Veterans Health 
Administration medical opinion.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(a) (2005).  The veteran and her 
representative received a copy of the resulting opinion.  The 
representative's July 2005 response has been associated with 
the claims folder.  The case is ready for appellate review.  
 
The appellant and L. L. testified before the undersigned at a 
Travel Board hearing in November 2001.  A transcript of that 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in December 1999 at a private medical 
facility; the death certificate lists the cause of death as 
cardiopulmonary arrest due to gastrointestinal bleed due to 
non-insulin dependent diabetes mellitus and coronary artery 
disease; the report of the autopsy attributed the death to 
myocardial infarction associated with fixed stenosis of the 
native coronary circulation exacerbated by anemia and blood 
loss resulting from erosive gastritis.

3.  VA medical records show that the veteran was hospitalized 
from November 1999 to December 1999 for coronary artery 
bypass graft surgery; he received subsequent follow-up care 
at VA in December 1999.  

4.  There is no competent medical evidence establishing that 
the cause of the veteran's death is proximately due to 
carelessness, negligence, or similar instance of fault on the 
part of VA in furnishing medical care or an event that was 
not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 is not 
established.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was transferred from the Bay Pines VA Medical 
Center (VAMC) to the Tampa VAMC on November 30, 1999 for 
coronary artery bypass graft surgery.  Results of blood work 
on admission showed hemoglobin of 10.9 and hematocrit of 
31.8.  The veteran underwent surgery on December 2, 1999.  
Operation notes indicated that the veteran was a high risk 
patient and had undergone the surgery on an urgent basis.  He 
was discharged on December 7, 1999.  Notes related that both 
the veteran and the physician agreed that he could be 
discharged to home.  

On December 13, 1999, the veteran presented to the VA 
Outpatient Clinic (VAOPC) in Fort Myers.  He complained of 
feeling weak.  There was no indication that blood was drawn 
for testing.  The veteran next presented to the Tampa VAMC on 
December 15, 1999 for a follow-up from his surgery.  He 
complained of feeling tired and having decreased energy.  
Tests showed hemoglobin of 11.5 and hematocrit of 34.1 at 
that time.  He was released to follow up at the Fort Myers 
VAOPC in one week and again at the Tampa VAMC in one month.   

On December 21, 1999, the veteran arrived at the Fort Myers 
VAOPC with increasing weakness and shortness of breath.  The 
appellant stated that the veteran had not been doing well 
since the surgery, to include during the previous VA follow 
up visits, and had not been eating.  On physical examination, 
it was noted that he was pale and weak.  Results of tests 
showed hemoglobin of 11.0 and hematocrit of 33.7.  Notes 
indicated that the appellant wanted the veteran to be treated 
at the Southwest Florida Regional Medical Center.  The 
veteran was released to go to the emergency room at that 
facility.  

Later on December 21, 1999, the veteran was admitted to the 
Southwest Florida Regional Medical Center.  It was noted that 
he wanted to be treated at the Bay Pines VAMC, but that the 
facility had not yet responded to inquiries from the private 
hospital.  While awaiting this response, the veteran had a 
bowel movement that was grossly melanotic.  Blood work showed 
hemoglobin of 9.9 and hematocrit of 29.4.  The veteran was 
admitted for stabilization and assessment of the 
gastrointestinal bleed.  

The veteran died on December [redacted], 1999.  The death certificate 
listed the cause of death as cardiopulmonary arrest due to 
gastrointestinal bleed due to non-insulin dependent diabetes 
mellitus and coronary artery disease.  The report of the 
autopsy stated: "The cause of death is attributed to 
myocardial infarction associated with fixed stenosis of the 
native coronary circulation exacerbated by anemia and blood 
loss resulting from erosive gastritis."  Findings included 
diffuse erosive gastritis with 1000 cc of unclotted 
gastric/intestinal blood.   

Available medical records were negative for any history of 
ulcer or other gastrointestinal disorder.  During a November 
2001 Board hearing, the appellant denied that the veteran had 
any history of ulcers or gastrointestinal bleeding.  She 
testified that a private physician, ostensibly at Southwest 
Florida Regional Medical Center, told her that the veteran 
had apparently been bleeding for six weeks.    

In May 2005, the Board requested a Veterans Health 
Administration medical opinion concerning the cause of the 
veteran's death.  The resulting medical opinion, provided by 
a gastroenterologist, was based on review of the record, 
including the autopsy report and VA and private medical 
records.  After discussing the pertinent clinical and 
laboratory findings from these records, the physician 
concluded that the veteran's gastrointestinal hemorrhage was 
most likely an acute event of stress gastritis that occurred 
within 24 to 48 hours of his final admission.  She noted that 
the veteran had been quite ill with advanced co-morbities of 
diabetes mellitus, peripheral vascular disease, and coronary 
artery disease.  The physician did not determine that VA 
failed to provide appropriate medical care and support.     

Analysis

Under certain circumstances, dependency and indemnity 
compensation shall be awarded for a qualifying death if a 
veteran in the same manner as if such death were service-
connected.  38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 
3.358(a) (2004).  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(effective Sept. 2, 2004) (codified at 38 C.F.R. §§ 3.358, 
3.361 (2005) (amending 38 C.F.R. § 3.358 and adding 38 C.F.R. 
§ 3.361 to implement the amendments to 38 U.S.C.A. § 1151).  
The death must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the death was a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  In determining whether death 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as a result of VA care, the 
evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.358(c)(1) and (2).  The death must 
not be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(c)(4).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant, the veteran's widow, seeks compensation for 
the cause of the veteran's death.  She generally alleges that 
VA failed to provide proper medical care to the veteran 
following his coronary artery bypass graft surgery, which 
resulted in his death.  The appellant has specifically 
alleged that VA discharged the veteran too soon after the 
bypass graft surgery and refused to readmit him for treatment 
when he returned during the recovery period with multiple 
complaints.  

In this case, the Board finds that the preponderance of the 
evidence is against compensation for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151. Id.  Specifically, the Veterans Health Administration 
medical opinion concludes that VA did not fail to provide 
appropriate medical care.  There is no contrary, competent 
medical opinion of record.  

The Board acknowledges the appellant's testimony that she had 
been told by a private physician that the veteran had been 
bleeding for six weeks, during the time in which the veteran 
was under VA medical care.  First, there is no private 
medical record in the claims folder that confirms this 
testimony.  Moreover, the appellant's testimony is not 
competent medical evidence.  "[T]he connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Finally, the Board 
emphasizes that the Veterans Health Administration medical 
opinion specifically found, based on a complete review of the 
evidence, the veteran's gastrointestinal bleed was an acute 
event that began just prior to his death.  

Similarly, the appellant has offered her personal opinion 
that VA provided substandard care that resulted in the 
veteran's death.  However, as a lay person, with no medical 
training or education, the appellant is not competent to 
offer such an opinion.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board finds that the preponderance of the 
evidence is against compensation for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2001 and May 2004, as well as information 
provided in the December 2000 rating decision, August 2001 
statement of the case, and December 2004 and January 2005 
supplemental statements of the case, the RO advised the 
appellant of the evidence needed to substantiate her claims 
and explained what evidence was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible to provide.  In 
addition, the August 2001 statement of the case includes the 
text of the statute providing for assistance, and the 
December 2004 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that there was no VCAA notice prior to the 
December 2000 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, the Board finds no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the timing of the VCAA 
notice resulted in any prejudice to the appellant.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
Finally, the May 2004 VCAA letter specifically asks the 
appellant to provide any evidence in her possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records as identified and authorized by the 
appellant.  In addition, as discussed above, the Board 
secured a Veterans Health Administration medical opinion.  
There is no indication or allegation that additional relevant 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.    




ORDER

Compensation for the cause of the veteran's death pursuant to 
the provisions of 38 U.S.C.A. § 1151 is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


